By the Court.—Dugro, J.
This is an appeal from a judgment in favor of the plaintiff.
The action was brought to foreclose a mechanic’s lien. The amount claimed to be due was $1,614, and was for a balance upon a contract of $14,680, and for extra work. The recovery was for $1,063.60. The appellant claims that the lien was invalid and seems to rely greatly upon a finding of fact which is in effect that the work covered by the contracts was not yet completed at the time of the trial. • That a substantial completion *385was not referred to in this finding is evidenced by the fourth finding, which reads, “ that before the 14th day of July, 1890, plaintiff had substantially completed the plastering work required to be done * * * "
The case shows that the referee found that plaintiff had substantially performed the contract and work for which he filed the lien. Allowance was made for the lack of full performance.
Hollister v. Mott, 32 State Rep., 743, is satisfactory authority that a recovery ought not to be defeated upon the ground that there was not full performance by the plaintiff. Substantial performance will suffice.
I have examined the exceptions which appear in the case and find no error which warrants a reversal.
The judgment should be affirmed, with costs and disbursements.
Sedgwick, Ch. J„, and Gildersleeve, J., concurred.